TJOFLAT, Circuit Judge,
specially concurring:
After the panel issued its opinion in this case, the Supreme Court rendered its decision in Hitchcock v. Dugger, — U.S. -, 107 S.Ct. 1821, 95 L.Ed.2d 347 (1987). I agree with the majority that the petitioner has established a Lockett violation under Hitchcock. However, I write separately for two reasons. First, I am concerned that Hitchcock is susceptible to a misreading that would work a drastic change in the way we approach state procedural default issues in habeas cases. Second, I disagree with the analysis the majority uses to reach the merits of the Lockett claim.
*1536I.
Hitchcock, like the present case, involved a pre-Lockett death sentence under the Florida death penalty statute.1 During the sentencing phase of Hitchcock’s trial before the advisory jury, Hitchcock’s counsel presented evidence of both statutory and nonstatutory mitigating circumstances. At the conclusion of that phase, the court instructed the advisory jury that it could consider statutory mitigating circumstances, but did not instruct the jury whether it could consider nonstatutory mitigating circumstances. The jury recommended the death sentence, and the court accepted that recommendation. In imposing the death sentence, the court did not indicate in its findings whether it had considered nonstat-utory mitigating circumstances. The court stated only that “there [were] insufficient mitigating circumstances as enumerated in Florida Statute 921.141(6) to outweigh the aggravating circumstances.” At no time during the sentencing process did Hitchcock object to the court’s treatment of non-statutory mitigating circumstances.
In Florida, a defendant must make a contemporaneous objection to infirmities in the sentencing process in order to preserve the issue for appellate review.2 In other words, a defendant who fails to make a contemporaneous objection has committed a state procedural default. For sound policy reasons, federal courts give effect to such state procedural defaults on habeas review.3 Thus, if a habeas petitioner has committed state procedural default as to a particular objection, a federal court will not review the claim unless the petitioner establishes cause for the default and actual prejudice from the alleged constitutional violation. See Wainwright v. Sykes, 433 U.S. 72, 97 S.Ct. 2497, 53 L.Ed.2d 594 (1977).
In Hitchcock, however, the Supreme Court reviewed the petitioner’s Lockett claim notwithstanding his failure to make a contemporaneous objection during the sentencing process. The Court did so without even mentioning the Sykes “cause and prejudice” standard. One might therefore conclude upon reading Hitchcock that we are now required in habeas cases to disregard state procedural default rules and to scrutinize the record in each case for plain error, at least with respect to Lockett claims involving pre-Lockett sentences. A close examination of the procedural history of Hitchcock reveals, however, that the Supreme Court’s decision in that case requires no such departure from settled principles in this area.
Although Hitchcock's counsel made no contemporaneous objection to the sentencing judge’s treatment of nonstatutory mitigating circumstances, Hitchcock argued on direct appeal that he had been improperly limited in presenting mitigating evidence. Finding that this contention was without merit, the Florida Supreme Court stated that “[t]here is nothing in the record indicating that the trial judge limited the defense’s presentation.” Hitchcock v. State, 413 So.2d 741, 748 (Fla.1982). Hitchcock then moved the trial judge to vacate the judgment and sentence under Fla.R.Crim.P. 3.850; the judge denied the motion *1537and the supreme court affirmed. In its opinion affirming the denial of the motion to vacate, the supreme court elaborated upon precisely what matters it had considered in Hitchcock’s direct appeal:
[o]n direct appeal Hitchcock’s counsel argued that presentation and consideration of mitigating evidence had been improperly limited and cited both Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978), and Cooper v. State, 336 So.2d 1133 (Fla.1976), cert. denied, 431 U.S. 925, 97 S.Ct. 2200, 53 L.Ed.2d 239 (1977).... The record conclusively demonstrates, therefore, that the limitation on mitigating evidence issue has been raised previously, has been fully considered, and has been found to be without merit.
Hitchcock v. State, 432 So.2d 42, 43 (Fla.1983).
On direct appeal, then, the Florida Supreme Court had reviewed Hitchcock’s Lockett claim notwithstanding his failure to object during the sentencing process to the judge’s treatment of nonstatutory mitigating circumstances. Since the Florida Supreme Court would have otherwise applied the contemporaneous objection rule to bar consideration of Hitchcock’s present challenge, we must infer that in this particular case the court elected to examine the record for plain error with respect to the Lockett claim.4
The Florida Supreme Court having thus passed on the constitutional issue, nothing in habeas corpus jurisprudence constrained the United States Supreme Court from addressing the merits of that issue on habeas review. Procedural default simply was not an issue before the Supreme Court. It would therefore run counter to logic to conclude that the Supreme Court's review of Hitchcock’s Lockett claim signals a departure from the treatment of state procedural default prescribed by Sykes. Thus, should the courts of a state elect to enforce a procedural default rule so as to foreclose review of Lockett claims, nothing in Hitchcock prevents a federal habeas court from vindicating such state court policy by applying the Sykes rationale.
II.
Although I agree that the petitioner has established a Lockett violation in light of Hitchcock, I disagree with the analysis the majority uses to reach the merits of the Lockett claim. The majority concludes that “[w]hether or not there was a procedural default, we hold that Hargrave showed sufficient cause and prejudice to obtain review on the merits of his claim under Lockett v. Ohio.” Ante at 1529. In light of Florida Supreme Court decisions rendered after the panel issued its opinion in this case, it has become clear to me that the Florida courts have decided that they will no longer apply procedural default to bar review of claims like those Hargrave has asserted. Rather than engage in a needless and unwarranted application of the cause and prejudice analysis, we should simply honor the determination of the Florida courts that their procedural default rule is not worthy of vindication in this class of cases and proceed directly to the merits of Hargrave’s claim.
As the majority notes, this case was taken en banc principally to reconsider the panel’s holding that Hargrave had committed state procedural default with respect to his Lockett claim. Because I believe that the analysis of this case properly turns on resolution of that issue, I feel that it is appropriate to review the panel’s opinion and subsequent developments pertinent to the procedural default question.
In his appeal from the federal district court’s denial of his petition for writ of habeas corpus, Hargrave presented a three-part Lockett claim. He argued that his eighth amendment right against cruel and unusual punishment had been violated *1538because (1) the advisory jury that recommended his death sentence had not been instructed that it could consider nonstat-utory mitigating factors, (2) his counsel believed that he was limited to presenting nonstatutory mitigating evidence at the sentencing proceeding, and (3) the sentencing judge and Florida Supreme Court had not fully considered nonstatutory mitigating circumstances.
The panel concluded that Hargrave had committed state procedural defaults as to all three components of his claim. Hargrave v. Wainwright, 804 F.2d 1182, 1187-89 (11th Cir.1986). Hargrave had raised the jury instruction claim for the first time in a petition for rehearing, which the Florida Supreme Court summarily denied. Noting that Florida appellate rules prohibited consideration of issues raised for the first time in a petition for rehearing,5 the panel inferred that the jury instruction claim had been dismissed on procedural default grounds.
The second and third components of Har-grave’s Lockett claim were first raised in a supplemental brief filed in connection with Hargrave's direct appeal from his conviction and sentence. In affirming the conviction and sentence, the Florida Supreme Court neither acknowledged nor addressed the arguments raised in the supplemental brief. Noting that Florida appellate rules disallowed submission of supplemental briefs “except by special order of the appellate court,”6 and that the supreme court had not entered a special order permitting Hargrave to submit a supplemental brief, the panel inferred that the supreme court had regarded the brief as a nullity and had not considered the claims contained therein in its disposition of the direct appeal. The claims were later included, along with the jury instruction claim, in the petition for rehearing which the supreme court summarily denied. The panel concluded that those claims, like the jury instruction claim, had been rejected on procedural default grounds.
Having found a state procedural default as to all three components of Hargrave’s Lockett claim, the panel then applied the test for determining whether Hargrave had thereby foreclosed his right to federal habeas review. Under Wainwright v. Sykes, 433 U.S. 72, 97 S.Ct. 2497, 53 L.Ed.2d 594 (1977), and Murray v. Carrier, 477 U.S. 478, 106 S.Ct. 2639, 91 L.Ed.2d 397 (1986), one who commits state procedural default will not be accorded federal habeas review unless he can show cause for the default and actual prejudice resulting from the alleged constitutional violation. Relying on Reed v. Ross, 468 U.S. 1, 16, 104 S.Ct. 2901, 2910, 82 L.Ed.2d 1 (1984), which holds that cause exists “where a constitutional claim is so novel that its legal basis is not reasonably available to counsel,” Hargrave argued before the panel that he had cause for the default because Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978), the case upon which he based his constitutional challenge, had not been decided until three years after his trial. The panel rejected this argument, finding that the state of the law at the time of Har-grave’s trial and appeal offered a reasonable basis upon which to make the constitutional challenge. Having thus concluded that cause was absent, the panel did not reach the prejudice issue, and it affirmed the district court’s denial of Hargrave’s petition for writ of habeas corpus.
After the panel issued its opinion and while rehearing en banc was pending, the Florida Supreme Court decided a series of cases in which individuals sentenced under the Florida death penalty statute had collaterally attacked their sentences alleging Lockett violations. See Thompson v. Dugger, 515 So.2d 173 (Fla.1987); Downs v. Dugger, 514 So.2d 1069 (Fla.1987); Riley v. *1539Wainwright, 517 So.2d 656 (Fla.1987); McCrae v. Florida, 510 So.2d 874 (Fla.1987). In each of these cases, the Florida Supreme Court reached the merits of the petitioner’s Lockett claim, notwithstanding the petitioner’s failure to raise the claim on direct appeal.7 With respect to this narrow class of Lockett claims, then, it has become clear to me that the Florida Supreme Court will not apply procedural default to bar collateral review in state court.
In federal habeas cases where a state court has in a prior proceeding entertained a constitutional claim notwithstanding the petitioner’s commission of a procedural default, we have disregarded the default and proceeded directly to the merits of the particular claim. See Campbell v. Wainwright, 738 F.2d 1573, 1576-77 (11th Cir.1984), cert. denied, 475 U.S. 1126, 106 S.Ct. 1652, 90 L.Ed.2d 195 (1986); Rogers v. McMullen, 673 F.2d 1185, 1188 (11th Cir.1982), cert. denied, 459 U.S. 1110, 103 S.Ct. 740, 74 L.Ed.2d 961 (1983); see also Dobbert v. Strickland, 718 F.2d 1518, 1524 (11th Cir.1983), cert. denied, 468 U.S. 1220, 104 S.Ct. 3591, 82 L.Ed.2d 887 (1984). That approach makes eminent sense in light of the underlying rationale for applying state procedural default rules in federal habeas proceedings. Such rules are applied out of respect for the integrity of the state court system. See Murray v. Carrier, 477 U.S. 478, 106 S.Ct. 2639, 91 L.Ed.2d 397 (1986). We show no disrespect by disregarding a procedural default rule when that rule has not been enforced in state court, for “[w]hen a state court decides a constitutional question, even though it does not have to, it necessarily holds that the policies underpinning its procedural rule are unworthy of vindication under the particular circumstances of the case before it.” Cooper v. Wainwright, 807 F.2d 881, 886-87 (11th Cir.1986), cert. denied, — U.S. -, 107 S.Ct. 2183, 95 L.Ed.2d 839 (1987).
I see no reason for taking a different approach in this case. Although the Florida attorney general argued in his brief that federal habeas review was barred on procedural default grounds, the Florida Supreme Court has since clearly indicated that it does not want its procedural default rule enforced so as to defeat review of Lockett claims. The state supreme court, not the attorney general, is the authoritative speaker for the interests of the state court system. See Darden v. Wainwright, 725 F.2d 1526 (11th Cir.) (en banc) (Tjoflat, J., dissenting), cert. denied, 467 U.S. 1230, 104 S.Ct. 2688, 81 L.Ed.2d 882 (1984). As the Supreme Court has stated, “if ... the state courts [do not] indicate that a federal constitutional claim is barred by some state procedural rule, a federal court implies no disrespect for the State by entertaining the claim.” County Court of Ulster County v. Allen, 442 U.S. 140, 154, 99 S.Ct. 2213, 2223, 60 L.Ed.2d 777 (1979). Therefore, since the Florida courts have affirmatively indicated that they will not apply procedural default to Lockett claims, we would show no disrespect by proceeding directly to the merits of Hargrave’s claim.

. These claims arise because Lockett has retroactive application. See Songer v. Wainwright, 769 F.2d 1488, 1489 (11th Cir.1985) (en banc), cert. denied, — U.S. -, 107 S.Ct. 1982, 95 L.Ed.2d 822 (1987).


. Florida courts have consistently held that errors are waived unless timely raised in the trial court. See, e.g., Clark v. State, 363 So.2d 331, 333 (Fla.1978). The Florida Rules of Criminal Procedure specifically provide that “[n]o party may assign as error grounds of appeal the giving or the failure to give an instruction unless he objects thereto before the jury retires to consider its verdict." Fla.R.Crim.P. 3.390(d) (1975).
Florida appellate courts do not apply the contemporaneous objection rule where the sentencing court has failed to comply with statutory sentencing guidelines. See State v. Rhoden, 448 So.2d 1013 (Fla.1984). This exception to the contemporaneous objection rule is not relevant here, since the court fully complied with the statutory sentencing requirements.


.State procedural rules serve several salutary purposes. Among other things, they "enable the state trial and appellate courts to deal with a litigant's objections at the most ideal moment, when the issue is fresh and the least onerous and costly remedy is available.” Blake v. Kemp, 758 F.2d 523, 547 (11th Cir.1985) (Tjoflat, J., dissenting).


. Florida courts will not enforce the contemporary objection rule if they notice "fundamental error." See Clark v. State, 363 So.2d 331, 333 (Fla.1978). Fundamental error is "error which goes to the foundation of the case or goes to the merits of the cause of action." Id.


. Fla.App. Rule 3.14(b) (1962). See Delmonico v. State, 155 So.2d 368, 369 (Fla.1963); Leslie Bros. v. Roope, 108 Fla. 289, 148 So. 212, 212 (1933); Price Wise Buying Group v. Nuzum, 343 So.2d 115, 117 (FIa.Dist.Ct.App.1977).


. Fla.App. Rule 3.7(d) (1962).


. The supreme court has apparently concluded that it is required by United States Supreme Court’s decision in Hitchcock to entertain these claims. The supreme court seems to have concluded that Hitchcock forecloses application of Florida’s procedural default rules to this class of claims. Apparently, the supreme comí has adopted the misreading of Hitchcock to which I averted in part I of this opinion. For purposes of determining whether we should proceed directly to the merits of the Lockett claim in this case, however, it does not matter why the Florida courts have decided not to enforce their procedural default rules in this class of cases; it only matters that they have in fact clearly made the decision to do so.